DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11, 14-17, 21, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 10,577,180) in view of Enssie et al (US Patent No. 10,853,757).  Relative to claims 1, and 4-7, 11, 14-17, 21, and 27-29, Mehta discloses: a processing system (220)(Fig. 2A) for processing objects (“item”), said processing system (220)(Fig. 2A) comprising: a plurality of receiving stations (included in Ref. 221)(Fig. 2A) for receiving a plurality of objects, each object being associated with prerecorded data (Col. 13, lines 20-25; see for instance, one or more channels); a plurality of processing stations (processing stations are in Ref. 221 and 223 of Ref. 220; items are sorted and processed before placed in storage areas, Col. 50-53; Col. 13, lines 10-35; storage areas may include a sortation system, 135, multiple mobile modules, 140, etc.)(Fig. 1A)(Col. 3, lines 55-65), each of which is in communication with at least one processing station (control systems send instructions and communicate  
said captured data includes data regarding any of size, volume, density, weight and shape (Col. 3, lines 38-43); 
said capture means (included in Ref. 137) includes a volumetric scanner (Col. 3, lines 41-43); and
said capture means (included in Ref. 137) include a weight detection system (Col. 3, lines 48-54).

Relative to claims 11, and 14-17, the disclosure of Mehta includes: a method of processing objects (“items”), said method comprising the steps of receiving a plurality of objects (Col. 3, lines 25-30; Col. 12, lines 20-25), each object (“items”) being associated with prerecorded data (Col. 3, lines 25-45); providing a plurality of processing stations (processing stations are in Ref. 221 and 223 of Ref. 220; items are sorted and 
said step of capturing characteristic data includes capturing data regarding any of size, volume, density, weight and shape (Col. 3, lines 38-43); 
said step of capturing characteristic data includes capturing data using a volumetric scanner (Col. 3, lines 41-43); and
said step of capturing characteristic data includes determining a weight of an object (Col. 3, lines 48-54).

Relative to claims 21, and 27-29, the disclosure of Mehta includes: an object processing verification system comprising:
a first detection system (included in Ref. 137) that detects identifying information associated with the object (Col. 3, lines 25-33);
a second detection system (included in Ref. 137) that detects a volume associated with the object (Col. 3, lines 40-43);

a computer processing system (see Ref. 222, 226, control system, computing devices; Col. 13, lines 58-61); and
the first detection system (included in Ref. 137) detects one or more of the object's shape, a barcode, an RFID signal, and a label (Col. 3, lines 25-30); and 
the detected volume can be used to determine the packaging size needed to ship an object, and the amount of dunnage required to secure the object in said package (Col. 3, lines 40-45).

Relative to claims 1, 4-7, 11, 14-17, 21, and 27-29, Mehta does not expressly disclose: comparison means for comparing the captured data with the prerecorded data to provide comparison data; comparing the captured data with the prerecorded data to provide comparison data; 
said capture means (included in Ref. 137) includes an edge detection system; or said step of capturing characteristic data involves an edge detection system, or 
the plurality of distribution stations receiving objects from the at least one processing station responsive to the comparison data; 
a data repository for storing information about objects including: identifying information, object weight, object volume, and destination information;
a computer processing system for comparing the detected identifying information, volume and weight with the volume and weight of the identified object that is stored in the data repository; 

the data repository also stores information regarding an object's source, price, packaging, or dunnage.
Enssie teaches: comparison means (210)(Fig. 2) for comparing the captured data with the prerecorded data (stored electronic data) to provide comparison data (Para. 0026); 
comparing the captured data with the prerecorded data to provide comparison data (Para. 0026); 
the plurality of distribution stations (see various conveyors, 110, 130a, 130b, that receive items from upstream conveyors, 110)(Fig. 1) receive objects from the at least one processing station (included with conveyor system, Ref. 110, where items are scanned and redirected) responsive to the comparison data (Para. 0013; 0015; 0026); 
a data repository (170)(Fig. 1) for storing information about objects including: identifying information, object weight, object volume, and destination information (Para. 0026; 0023);
a computer processing system (210) for comparing the detected identifying information, volume and weight with the volume and weight of the identified object that is stored in the data repository (Para. 0026); 
an object transportation system (110, 130) that routes an object to an advancement destination if the object's detected volume and weight match the stored 
the data repository (170) also stores information regarding an object's source, price, packaging, or dunnage (Para. 0026; 0030).
Enssie teaches the comparison means, and data repository as described above for the purpose of providing an improved system and method for sorting products using conveyors having multiple sensors, that reliably and efficiently detects damaged or defective products prior to being delivered, to ensure customer satisfaction while reducing retailers costs (Para. 0003)
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mehta with the comparison means, and data repository as taught in Enssie for the purpose of providing a system and method for sorting products using conveyors having multiple sensors, that reliably and efficiently detects damaged or defective products prior to being delivered, to ensure customer satisfaction while reducing retailers costs. 

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Enssie as applied to claim 1 and 11 above, and further in view of Gyori et al (US Patent No. 10,206,519).  Relative to claims 2-3, and 12-13, Mehta in view of Enssie discloses all claim limitations mentioned above, but does not expressly disclose: said prerecorded data is provided by a sender of the object; or said prerecorded data is provided by a distribution system manifest.

It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mehta in view of Enssie with the prerecorded data is provided by a sender of the object; and the prerecorded data is provided by a distribution system manifest, as taught in Gyori for the purpose of providing a modular inventory stowage system having an inventory management system that can efficiently monitor the quantity of inventory within the facility in an automated manner.

Claims 8-9, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Enssie as applied to claim 7 and 17 above, and further in view of Danenberg et al (US Patent No. 10,809,122).  Relative to claims 8-9, and 18-19, Mehta in view of Enssie discloses all claim limitations mentioned above, but does not expressly disclose: the weight detection system includes load cells; or the load cells are provided on a reciprocating carriage.
Danenberg teaches: the weight detection system includes load cells (“load cells”)(Col. 3, lines 45-47); and the load cells (“load cells”) are provided on a reciprocating carriage (Col. 4, lines 20-24, weighing module may move laterally), for the purpose of providing a materials handling facility for fulfilling orders that can efficiently 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mehta in view of Enssie so that the weight detection system includes load cells as taught in Danenburg, for the purpose of a materials handling facility for fulfilling orders that can efficiently monitor the quantity of inventory at various places within the facility that is more mechanically robust, reduces costs, and ensures fast sensor response times.

Claims 6, 16, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Enssie as applied to claim 1 and 11 above, and further in view of Chamberlin et al (US Patent No. 10,810,715).  Relative to claims 6, 16, 31, and 34, Mehta in view of Enssie discloses all claim limitations mentioned above, but does not expressly disclose: said capture means includes an edge detection system; said step of capturing characteristic data involves an edge detection system;
the system includes a multi-pick identification system for identifying whether a pick includes more than one object; or
the multi-pick identification system determines whether the pick includes more than one object using weight detection.
Chamberlin teaches: said capture means (imaging device) includes an edge detection system (Col. 4, lines 37-41); said step of capturing characteristic data involves an edge detection system (Col. 4, lines 37-41);

the system includes a multi-pick identification system for identifying whether a pick includes more than one object (Col. 1, lines 40-45; Col. 4, lines 1-14); and
the multi-pick identification system determines whether the pick includes more than one object using weight detection (Col. 1, lines 40-45; Col. 4, lines 1-14; Col. 4, lines 20-22), for the purpose of providing a computer-assisted system and method for validating a picking operation using a picked item’s physical characteristics to prevent picking errors and automatically detect errors (Col. 1, lines 13-16; Col. 1, lines 38-48).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mehta in view of Enssie with the capturing means comprising an edge detection system, and multi-pick identification system, as taught in Chamberlin, for the purpose of providing a computer-assisted system and method for validating a picking operation using a picked item’s physical characteristics to prevent picking errors and automatically detect errors.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Enssie as applied to claim 21 above, and further in view of Antony (US Patent No. 8,560,406).  Relative to claim 21, Mehta in view of Enssie discloses all claim limitations mentioned above, but does not expressly disclose: the computer processing system calculates the volume of an object by detecting a first volume before the object is removed from a volume detection location, detecting a second volume after the object .
Antony teaches: the computer processing system calculates the volume of an object (unknown item) by detecting a first volume before the object (“item”) is removed from a volume detection location (removed from container), detecting a second volume after the object (“item”) is removed from a volume detection location (removed from container), and subtracting the second volume from the first volume (Col. 16, lines 1-17), for the purpose of providing a system and method for estimating dimensions of items and groups of items in a materials handling facility to aid in selecting appropriate shipping containers thereby minimizes costs, reducing damage to items, and maximize inventory space (Col. 1, lines 8-10; Col. 1, lines 25-40).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mehta in view of Enssie, so that the computer processing system calculates the volume of an object by detecting a first volume before the object is removed from a volume detection location and subtracts the second volume from the first volume, as described above as taught in Antony for the purpose of providing a system and method for estimating dimensions of items and groups of items in a materials handling facility to aid in selecting appropriate shipping containers thereby minimizes costs, reducing damage to items, and maximize inventory space.

Claims 32-33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Enssie as applied to claim 31 above, and further in view of Hahn et al (US Patent No. 10,198,710).  Relative to claims 32-33, and 35-36,  
the multi-pick identification system determines whether the pick includes more than one object using vacuum sensors;
the multi-pick identification system determines whether the pick includes more than one object using air flow sensors;
the multi-pick identification system determines whether the pick includes more than one object using image processing of images of the object volume; or 
the multi-pick identification system determines whether the pick includes more than one object and whether the more than one object may be processed together as a unit.
Hahn teaches: the multi-pick identification system (included with sensors, 112) determines whether the pick includes more than one object using vacuum sensors (Col. 25, lines 60-63; Col. 8, lines 57-60; Col. 20, lines 8-15);
the multi-pick identification system (included with Ref. 112) determines whether the pick includes more than one object using air flow sensors (Col. 25, lines 60-63);
the multi-pick identification system (included with Ref. 112) determines whether the pick includes more than one object using image processing of images (see Ref. 116) of the object volume (Col. 8, lines 44-58; Col. 21, lines 65-67); and
the multi-pick identification system (included with Ref. 112) determines whether the pick includes more than one object and whether the more than one object may be processed together as a unit (Col. 8, lines 54-56; Col. 8, lines 29-31), for the purpose providing an improved system and method for generating interaction data at an 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mehta in view of Enssie with the multi-pick identification system determines whether the pick includes more than one object using vacuum sensors; air flow sensors, and images of the object volume, as taught in Hahn for the purpose of an improved system and method for generating interaction data at an inventory location, to quickly, effectively, and accurately monitor the quantity or movement of inventory within a facility.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Enssie as applied to claim 21 above, and further in view of Kadaba (US PG. Pub. 2004/0215480).  Relative to claim 30, Mehta in view of Enssie discloses all claim limitations mentioned above, but does not expressly disclose: the detected weight and volume can be used to determine the accuracy of an object’s price, shipping costs from a source, shipping costs to a destination, or packaging and dunnage cost.
Kadaba teaches: the detected weight and volume (see periodic size and weight checks) can be used to determine the accuracy of an object’s price, shipping costs from a source, shipping costs to a destination, or packaging and dunnage cost (Para. 0105; 0106), for the purpose of providing an electronic system for coordinating the efforts of multiple carriers to ship packages more efficiently that is cost-effective and facilitates cooperation between multiple carriers (Para. 0010).
.

Allowable Subject Matter
Claims 10, 20, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: a processing system for processing objects, or object processing verification system as claimed above, including:
-the reciprocating carriage is adapted to selectively discharge any contents; or
-the third detection system includes a shuttle having at least one load cell for detecting the weight of an object held therein, wherein the shuttle has an object holding area to hold an object, and an object base that supports the object holing area and moves the shuttle to an advancement destination or an examination destination, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655